Citation Nr: 0534582	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  00-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the claimed residuals 
of infectious hepatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1970 to March 
1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO decision that.  

In August 2002, the Board determined that it was necessary to 
undertake additional development with respect to the claim 
for service connection for infectious hepatitis, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result, the Board determined that it 
could no longer directly undertake evidentiary development 
with respect to veteran's claims.  

Accordingly, in September 2003, the Board remanded the claim 
to the RO so that it could consider the additional evidence 
that had been obtained by the development at the Board.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran did not manifest complaints or findings of 
hepatitis or liver disease in service or for many years 
thereafter.  

3.  The veteran is not shown to have the residuals of 
infectious hepatitis or other liver disorder due to any event 
or incident of his active service.  



CONCLUSION OF LAW

The veteran is not shown to have a liver disability due to 
infectious hepatitis or other disease or injury that was 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, §§ 
701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 38 
U.S.C.A. §§ 5102, 5103(b) (West 2005)), redefined VA 's duty 
to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in May 2001 and March 2005, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the May 2001 letter, after 
the initial adjudication of the veteran's claim in January 
2000, but prior to VCAA.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must also tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim. 
Pelegrini v. Principi, at 121.  

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency that has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
was afforded a VA examination in February 2003 and April 2005 
for the purpose of determining the nature and likely etiology 
of the claimed hepatitis infection.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); i, 14 Vet. App. 227 (2000).  



Analysis

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet App. 
503, 505 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The veteran contends that he contracted infectious hepatitis 
from a blood transfusion during 1972 surgery for acute 
appendicitis in service.  

The veteran's report of medical examination at enlistment in 
November 1970 was entirely negative for any findings except 
pes planus and scar of the right thigh.  

The service medical records reflect the veteran's complaints 
of abdominal pain, nausea and right lower quadrant tenderness 
in entries dated in March, June, and September 1971.  The 
veteran's abdominal symptoms were noted to have started with 
gradual onset of right lower quadrant pain that became 
constant in duration with guarding and rebound tenderness of 
entire abdomen.  The veteran underwent surgery for probable 
ruptured appendix in September 1971.  

The report of medical examination at separation in November 
1973 was negative for any clinical findings except tatoo on 
left forearm.  

A private laboratory report dated in October 1999 reflects a 
"repeatedly reactive" finding for hepatitis C virus.  

On VA examination in February 2003, the examiner reported the 
veteran's history of having had infectious hepatitis in 1972, 
shortly after his discharge from military service.  Later, 
the veteran was denied insurance on the basis of a blood test 
that was positive for hepatitis C.  

The veteran denied any history of intravenous drug use prior 
to 1972, but admitted to such use from 1974 to 1980 without 
use of shared needles.  The examiner also reported the 
presence of tattoos on the veteran as a possible source of 
infection of blood-borne disease.  

The veteran denied past employment in the healthcare industry 
and exposure to other blood.  The veteran claimed his 
hepatitis was contracted from a blood transfusion in service; 
however, the examiner noted the lack of documentation of 
blood transfusion or diagnosed hepatitis.  

The veteran's symptoms were limited to lack of energy and 
easy fatigability.  The veteran denied having jaundice, 
icterus, and abnormal discoloration of urine or bowel 
movements.  

The examination of the veteran was normal.  Sclerae and skin 
color were normal.  The liver was reported to be normal to 
palpation.  The examiner noted unspecified hepatitis alleged 
by history but unconfirmed by the present medical record.  

The examiner noted no symptoms suggesting any chronic or 
recurrent form of the disease and the veteran was found to be 
normal at the time of the examination.  

The VA examiner noted further that, if the veteran tested 
positive for one of the hepatitis antibodies, it only proved 
that he had some past exposure to that virus and did not 
prove when, how or to what degree he might have had clinical 
hepatitis.  

The examiner added that the absence of any mention of 
transfusion and clinical hepatitis in the medical record left 
it "very doubtful" that the veteran had hepatitis during 
his active military service.  

The examiner concluded that, without additional medical 
evidence documenting the presence of clinical hepatitis 
during active duty, it was his opinion that it was not as 
likely as not that the veteran incurred infectious hepatitis 
in service.  

The examiner added that, if such records existed and 
confirmed that the veteran had clinical hepatitis, and if 
further testing proved him to be positive for hepatitis B or 
C, then the examiner noted that his opinion would be that the 
most likely cause was the understated intravenous drug use 
rather than an alleged transfusion that did not appear in the 
record.  

On VA examination in April 2005, the examiner noted his 
review of the veteran's claims file.  The examiner added that 
the service medical records lacked any evidence consistent 
with the onset of infectious hepatitis.  One entry was 
reported on the veteran's appendicitis treatment without 
reference to any blood transfusions.  

The examiner reported that the most recent laboratory reports 
showed that the veteran was positive for hepatitis B surface 
antibody (normal in all immunized individuals), and negative 
for hepatitis A and B core antibodies.  

The examiner noted the veteran tested abnormally for 
hepatitis C, an indicator that at some point, the veteran was 
exposed to the hepatitis C virus.  The examiner noted the 
veteran's normal liver function and blood chemistry tests and 
added that these results "almost totally exclude any past or 
current diagnosis of hepatitis disease."  

The February 2003 VA examiner speculated that the veteran's 
admission of intravenous drug use was "understated."  The 
April 2005 VA examiner noted that the prior examiner's 
impression was reinforced by the current findings that, in 
February 2004, the veteran had tested positive for opiates 
and cocaine.  

The VA examiner's opinion was that the positive hepatitis C 
antibody proved that the veteran had some past exposure this 
virus, but did not prove that he ever or would ever develop 
the disease.  There was no clinical evidence, past or present 
that suggests the veteran had had the disease or any 
significant degree of this disease.  The examiner opined that 
the veteran did not have and had never had hepatitis C 
disease.  

The VA examiner concluded that "given the above history, it 
[was his] opinion that it [was] less likely than not (less 
than 50 percent likelihood) that he acquired his hepatitis C 
antibody positively while in service.  It [was] more likely, 
in [his] opinion that this occurred after military service as 
a result of intravenous drug use."  

In this case, the veteran is not shown to have any pertinent 
abnormality or diagnosis of hepatitis or liver abnormality at 
the time during his period of active service.  

The first medical evidence of the hepatitis C virus was in 
1999, over 20 years after his discharge from service.  

The VA examiners opined that the positive hepatitis C 
antibody only proved past exposure to the virus, not that the 
veteran had had the disease.  Both VA examiners noted the 
absence of clinical evidence, suggesting that the veteran had 
not had the disease or any significant degree thereof.  

The examiner opined that the veteran had not had hepatitis C 
disease but that the hepatitis C antibody was likely acquired 
through post-service intravenous drug use.  

The veteran was afforded two VA examinations for the express 
purpose of determining the nature and likely etiology of the 
veteran's infectious hepatitis.  After what appears to the 
Board to have been a careful and insightful review of the 
entire claims file, both VA examiners opined that the 
veteran's hepatitis C was "as likely as not" related to his 
intravenous drug abuse after service.  

The veteran's own assertions that his hepatitis C is related 
to an infection in service can be afforded no probative 
weight.  As a layperson who is untrained in the field of 
medicine, the veteran himself is not competent to provide a 
medical opinion as to this matter.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

The Board finds that the weight of the evidence is against 
the veteran's claim.  As such, service connection for 
infectious hepatitis must be denied.  Gilbert, 1 Vet. App. at 
49.  



ORDER

Service connection for the residuals of infectious hepatitis 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


